Mr. Justice; Duncan, dissenting: I concur in the opinion of the court in every particular except the ■ conclusion that the evidence in the record justifies the increase in rates allowed by the commission. Section 36 of the Public Utilities act expressly provides that no public utility shall increase any rate or charge, under any circumstances whatsoever, except upon a showing before the commission and a finding by the commission that such increase is justified. The evidence in this record convinces me that the finding of the commission that the increase in the rates allowed by it to appellants is justified is manifestly against the weight of such evidence. I therefore respectfully dissent from the decision of the court upon that question.